Exhibit 10.4

LOGO [g206311g01h58.jpg]

July 1, 2011

 

 

Mr. Benjamin G. Wolff

2300 Carillon Point

Kirkland, WA 98033

  

ICO Global Communications

2300 Carillon Point

Kirkland, WA 98033

Tel     425 278-7100

Fax     425 278-7101

Dear Ben,

On behalf of ICO Global Communications (Holdings) Limited (“ICO”) I am pleased
to provide you the revised terms and conditions of your position of Chief
Executive Officer under the terms of this employment letter (“Employment
Letter”) effective July 11, 2011. This Employment Letter supersedes the prior
Letter Agreement entered into between you and ICO dated February 19, 2011. As an
Officer of ICO, all terms and conditions of your employment are subject to
approval by ICO’s Compensation Committee.

During the course of your employment with ICO, you will dedicate full time and
efforts to ICO to fulfill your duties and obligations; provided that, nothing
herein will prevent you from (i) participating in industry, trade, professional,
charitable and community activities (ii) serving on corporate, civic or
charitable boards or committees as mutually agreed by us and you, and
(iii) managing your personal investments and affairs, in each case so long as
such activities do not conflict with ICO’s interests or interfere with the
effective performance of your responsibilities to ICO.

Base Salary and Performance Bonus

As a full-time employee in this exempt position your compensation will be
calculated at a rate equal to an annual salary of $750,000 (less payroll taxes
and required withholdings) paid semi-monthly subject to any increase approved by
the ICO Compensation Committee. You will also be eligible for an annual
discretionary bonus of up to 100% of your annual salary based on performance
criteria as approved by ICO’s Compensation Committee and contingent upon your
continuous service with the company through the date any bonus is paid.

Stock Awards

In recognition of your outstanding performance you will receive 950,000
restricted shares of ICO Class A common stock (“Restricted Stock”) with a grant
date of July 5, 2011. You will also receive an option to purchase 950,000 shares
of the Class A common stock of ICO (“Stock Option”) with a grant date of
July 15, 2011 and a vesting date of June 17, 2011.



--------------------------------------------------------------------------------

Stock options will have an exercise price equal to the closing price of ICO
Global stock on July 15, 2011. Your Stock Option award will vest over 4 years
consistent with the terms of ICO’s 2000 Stock Incentive Plan.

Vesting of your Restricted Stock will be based on ICO’s performance as described
below:

25% vest when ICO’s trailing 12 month net income reaches $ 50MM

25% vest when ICO’s trailing 12 month net income reaches $100MM

25% vest when ICO’s average closing share price for any 20 consecutive trading
days is $4.50 or higher

25% vest when ICO’s average closing share price for any 20 consecutive trading
days is $6.00 or higher

All performance goals must be achieved within 7 years of the date of grant or
the Restricted Stock will be forfeited. If a performance target is achieved
within 1 year of the grant, no vesting will occur until the first anniversary of
the grant. Net income calculations will exclude any proceeds from the sale of
ICO’s interests in or related to DBSD and from any proceeds arising out of the
litigation between ICO and the Boeing Company and its subsidiaries. Vesting is
subject to your continuous service with ICO.

Restricted Stock and Stock Options are (i) subject to the terms and conditions
of their respective plan agreements and (ii) subject to board and shareholder
approval of an increase in the number of shares available under the ICO 2000
Stock incentive Plan to the extent required.

Employee Proprietary Information and Inventions Agreement

In exchange for the consideration of your employment, you agree to execute and
abide by the terms of the ICO Employee Intellectual Property Agreement without
modification, a copy of which is enclosed.

Benefits/Vacation/Expenses

You will be eligible for standard company benefits under the applicable company
plans. The amount and extent of benefits to which you are entitled will be
governed by the specific benefit plan, as it may be amended from time to time.
You will accrue 20 days of paid vacation per year. Such vacation will be taken
at such times as determined by you, subject to the reasonable business needs of
ICO. ICO will reimburse you for reasonable business expenses and other
disbursements paid by you in the performance of your duties and responsibilities
in accordance with ICO’s policies.

Termination

Without Cause or for Good Reason or Due to Disability

If ICO terminates your employment without Cause or you terminate employment due
to Disability or resign from the company for Good Reason as defined below, then
you will be entitled to the following:

a lump sum payment (less any required deductions) in an amount equal to (i) your
unpaid base salary through the date of termination, (ii) the value of your
vacation time not used as of the date of termination to the extent that such
vacation time has been

 

2



--------------------------------------------------------------------------------

accrued during the calendar year of termination, calculated based upon your base
salary at the date of termination, and (iii) reimbursement of any reasonable
business expenses reimbursable under this letter, to the extent not theretofore
reimbursed.

In addition, ICO will provide you the following severance benefits on the
condition that you execute a separation agreement that contains a full release
of claims, in a form acceptable to ICO:

payment of an amount equal to 2 times (i) the sum of your base salary then in
effect plus (ii) 100% of your annual targeted bonus, payable in accordance with
the normal payroll practices of ICO in effect on the date of termination;
provided that the payments will be accelerated to the extent necessary to comply
with Section 409A of the Internal Revenue Code, plus (iii) a full gross up for
all taxes and other payments due pursuant to Section 409A of the Internal
Revenue Code;

COBRA benefits at no cost to you sufficient to continue your group health
insurance coverage at the same level of coverage as you received as of your
termination date for as long during the period two years following your
termination (the “Severance Period”) as you timely elect and remain eligible for
COBRA; and

Vesting of all options and shares of restricted stock held by you in which you
would have vested had you remained actively employed through the second
anniversary of the date of termination (with the exception of the July 5, 2011
grant of performance based restricted stock). All other unvested options and
restricted stock shall expire; provided that this provision does not supersede
any Change of Control provisions for accelerated vesting of stock options under
the Plan.

For Cause

ICO may terminate your employment for Cause at any time upon written notice of
such termination to you setting forth in reasonable detail the nature of such
Cause, provided that if those grounds involve failure to discharge duties, you
shall have a 5 business days to cure the grounds identified in such notice. If
ICO terminates your employment for Cause, or you resign, other than for Good
Reason, then you will be entitled to a lump sum (less any required deductions)
in an amount equal to (i) your base salary through the date of termination,
(ii) the value of your vacation time not used as of the date of termination to
the extent that such vacation time has been accrued during the calendar year of
termination, calculated based upon your base salary at the date of termination,
and (iii) reimbursement of any reasonable business expenses reimbursable under
this letter, to the extent not theretofore reimbursed. In addition, upon
termination of your employment by ICO for Cause, any options granted to you,
notwithstanding any prior vesting, shall automatically expire at the time ICO
first notifies you of such termination.

 

3



--------------------------------------------------------------------------------

Definition of “Cause”

“Cause” means dismissal for willful material misconduct or failure to discharge
duties, conviction or confession of a crime punishable by law (except minor
violations), the performance of an illegal act while purporting to act in ICO’s
behalf, or engaging in activities directly in competition or antithetical to the
best interest of ICO, such as dishonesty, fraud, unauthorized use or disclosure
of confidential information or trade secrets.

Definition of “Good Reason”

“Good Reason” means, without your consent, (i) a material adverse change in your
duties, responsibilities or reporting relationships, (ii) a relocation of your
principal office to a location more than 40 miles away from your current office
that increases the distance from your principal office to your to your
residence, not undertaken at your direction or with your agreement, (iii) a
reduction of salary not agreed to by you, or a material diminution of other
employee benefits (other than any employee benefits approved by the board and
implemented in a non-discriminatory fashion with respect to all participating
employees), or (iv) a material breach by ICO of other obligations under this
Employment Letter, provided that in each such case, within 5 days of the initial
occurrence of one of the above events, you give written notice to ICO’s general
counsel or board of directors specifying with reasonable particularity the
grounds constituting “Good Reason,” that such grounds are not cured after 5
business days following ICO’s receipt of such written notifications, and that
you give written notice of your resignation for ICO’s receipt of such written
notification , and that you give written notice of your resignation for Good
Reason with 5 days of the expiration of the cure period. Notwithstanding the
foregoing, any actions taken by ICO to accommodate a disability of the Employee
or pursuant to the Family Medical Leave Act shall not be a Good Reason for
purposes of this Employment Agreement.

Definition of “Disability”

For purposes of this Agreement, “Disability” will mean a medically diagnosed
physical or mental impairment that that renders you incapable (even with
reasonable accommodation) of performing the duties required under this Agreement
for a period of time that is reasonably expected to exceed 8 weeks. ICO, acting
in good faith, will make the final determination of whether you have a
Disability and, for purposes of making such determination, may require you to
submit yourself to a physical examination by a physician mutually agreed upon by
you and ICO.

Change of Control:

In the event of a Corporate Transaction as that term is defined in ICO’s Plan,
all of the unvested options and restricted stock then held by you shall vest to
the extent provided for in the Plan with the termination (with the exception of
the July 5, 2011 grant of performance based restricted stock)

 

4



--------------------------------------------------------------------------------

Indemnification/Insurance

ICO will extend to you an indemnification agreement in the form currently in
place with other executives and on file with the Securities and Exchange
Commission. ICO will also provide you D&O insurance consistent with that
provided other executives with ICO.

Employment At Will

By signing this Employment Letter, you understand and agree that your employment
will continue at-will. Therefore, your employment can terminate, with or without
cause, and with or without notice, at any time, at your option or ICO’s option,
and ICO can terminate or change all other terms and conditions of your
employment, with or without cause, and with or without notice, at any time, in
all cases subject to the other terms and conditions of this Employment Letter.
This at-will relationship will remain in effect throughout your employment with
ICO or any of its parents, subsidiaries or affiliates. The at-will nature of
your employment, as set forth in this paragraph, can be modified only by a
written agreement signed by both ICO and you which expressly alters it. This
at-will relationship may not be modified by any oral or implied agreement, or by
any policies, practices or patterns of conduct.

Other Terms of Employment

Subsequent to receipt of this signed offer letter and as a further condition for
employment, ICO conducts a reference/background check on prospective
employees. ICO reserves the right to rescind the offer set forth in this letter
based on the results of such screenings and may do so in its sole discretion. By
your signature below you authorize ICO to conduct this reference / background
check. This offer is also conditioned on your ability to provide satisfactory
documentary proof of your identity and right to work in the United States of
America on your first day of employment.

Arbitration of Claims

You hereby acknowledge and agree that all disputes concerning your employment
with ICO, the termination thereof, the breach by either party of the terms of
this Employment Letter or any other matters relating to or arising from your
employment (with the exception of those excluded from arbitration by statute),
will be resolved in binding arbitration in a proceeding in Kirkland, WA
administered by and under the rules and regulations of National Rules for the
Resolution of Employment Disputes of the American Arbitration Association. This
means that the parties agree to waive their rights to have such disputes or
claims decided in court by a jury. Instead, such disputes or claims will be
resolved by an impartial AAA arbitrator. Both parties and the arbitrator will
treat the arbitration process and the activities that occur in the proceedings
as confidential.

The arbitration procedure will afford you and ICO the full range of statutory
remedies. ICO and you will be entitled to discovery sufficient to adequately
arbitrate any covered claims, including access to essential documents and
witnesses, as determined by the arbitrator and subject to limited judicial
review. In order for any judicial review of the arbitrator’s decision to be
successfully accomplished, the arbitrator will issue a written decision that
will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based.

 

5



--------------------------------------------------------------------------------

The party that is not the substantially prevailing party, which determination
shall be made by the arbitrator in the event of ambiguity, shall be responsible
for paying for the arbitration filing fee and the arbitrator’s fees.

Nothing contained in this section will limit ICO’s or your right to seek relief
in any court of competent jurisdiction in respect of the matters set forth in
the “ICO Employee Proprietary Information and Inventions Agreement.” We
specifically agree that disputes under the “ICO Employee Proprietary Information
and Inventions Agreement” will not be subject to arbitration unless both parties
mutually agree to arbitrate such disputes.

Expiration of Offer:

Please indicate your acceptance of this offer by signing below and returning it
to the attention of Mark Fanning by July 5, 2011 after which time the offer will
expire. By signing and accepting this offer, you represent and warrant that
(i) you are not subject to any pre-existing contractual or other legal
obligation with any person, company or business enterprise which may be an
impediment to your employment with, or your providing services to ICO as its
employee; and (ii) you have not and shall not bring confidential or proprietary
information of another person, company or business enterprise to whom you
previously provided services.

Entire Agreement

This Employment Letter, any restricted stock and stock option agreement between
you and ICO, and the ICO’s Employee Intellectual Property Agreement constitute
the entire agreement, arrangement and understanding between you and ICO on the
nature and terms of your employment with ICO. This Employment Letter supersedes
any prior or contemporaneous agreement, arrangement or understanding on this
subject matter, subject to the sixth sentence in this paragraph regarding any
stock option agreement between you and ICO. By executing this Employment Letter
as provided below, you expressly acknowledge the termination of any such prior
agreement, arrangement or understanding. Also, by your execution of this
Employment Letter, you affirm that no one has made any written or verbal
statement that contradicts the provisions of this Employment Letter. In the
event of any inconsistency between the terms contained in this Employment Letter
and the terms contained in any restricted stock or stock option agreement
between you and ICO, the terms contained in this Employment Letter will control,
and the provisions regarding vesting or termination contained in your restricted
stock and stock option agreements will be superseded by the provisions of this
Employment Letter to the extent of any conflict. In addition, the covenants
contained in the ICO Employee Intellectual Property Agreement will also
supersede the provisions of any other similar covenant contained in your
restricted stock and stock option agreement to the extent of any conflict. This
Employment Letter may be executed in counterparts, each of which (including any
signature transmitted via facsimile or email) shall be deemed to be an original,
and all of which together shall constitute one instrument.

 

6



--------------------------------------------------------------------------------

Except as otherwise specified in this Employment Letter, the terms and
conditions of your employment pursuant to this letter may not be modified in any
way except by a writing from ICO’s Board of Directors.

We hope that you will accept this offer and look forward to working with you.

 

Signature of Acceptance

    Sincerely,       ICO Global Communications (Holdings) Ltd

        /s/Benjamin G. Wolff

     

      /s/ Tim Dozois

By: Benjamin G. Wolff

      By: Tim Dozois       Acting General Counsel

Date: July 5, 2011

     

 

7